Pope, Judge.
This court having entered a judgment in the above-styled case at 159 Ga. App. 252 (283 SE2d 40) (1981) affirming the judgment of the trial court, and the judgment of this court having been reversed in part on certiorari by the Supreme Court at 249 Ga. 19 (287 SE2d 187) (1982), the judgment heretofore rendered by this court is vacated, *188and the judgment of the Supreme Court is made the judgment of this court.
Decided April 22, 1982.
Ben Lancaster, for appellant.
Charles Crawford, District Attorney, Darrell E. Wilson, Mickey R. Thacker, Assistant District Attorneys, for appellee.

Judgment affirmed in part; reversed in part.


Quillian, C. J., and McMurray, P. J, concur.